Case 8:19-cv-00302-AG-KES Document 31 Filed 05/03/19 Page 1 of 2 Page ID #:425




                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA


                          CIVIL MINUTES – GENERAL
 Case No.    SACV 19-00302 AG (KESx)            Date                     May 3, 2019
 Title       PRITISH VORA v. EQUIFAX INFORMATION SERVICES, LLC ET AL.




 Present: The Honorable       ANDREW J. GUILFORD
          Melissa Kunig                         Not Present
           Deputy Clerk                  Court Reporter / Recorder           Tape No.
       Attorneys Present for Plaintiffs:            Attorneys Present for Defendants:

 Proceedings:          [IN CHAMBERS] ORDER REGARDING PLAINTIFF’S
                       MOTION TO STRIKE (DKT. 22)

The May 6, 2019 hearing on Plaintiff’s motion to strike the answer of Defendant Experian
Information Solutions, Inc. is VACATED, because Plaintiff’s motion is rendered moot by
Defendant’s timely filing of an amended answer. See Dkt. 24.

Pro se Plaintiff Pritish Vora sued Defendants Equifax Information Services, LLC, Experian
Information Solutions, Inc. (“Experian”), and Trans Union, LLC in February 2019 for alleged
violations of the Fair Credit Reporting Act. (Dkt. 1.) Experian filed a timely answer on March
19, 2019. Vora moved to strike the answer under Federal Rule 12(f), arguing it contains
redundant or immaterial information and fails to follow Federal Rules 8(b)(2) and (4). Plaintiff
also asserts Experian has violated Federal Rule 7.1 and Local Rule 7.1-1 requirements
regarding disclosures of interested parties. (Dkt. 22.)

It appears the parties engaged in some meet and confer in late March before Experian’s
amended answer was due (on April 9). See Notice of Motion (Dkt. 22) at 2; Opposition (Dkt.
28) at 2-3. Despite an email from Experian’s counsel stating she expected to file an amended
answer the following week (before the deadline), Plaintiff filed this motion on April 8, 2019.
(Declaration of Sheereen Jav Adizadeh, Ex. 4.) Experian’s amended answer was filed the same
day as Plaintiff’s motion to strike. Because the pleading on which the motion was based has
been properly amended, the motion to strike is moot.

As the parties move forward in this litigation, the Court offers two comments. First, better
communication between the parties would have avoided the situation just described and
expensive, unnecessary briefing. Second, the Court has ruled on the pleading requirements for
                                     CIVIL MINUTES – GENERAL
                                             Page 1 of 2
Case 8:19-cv-00302-AG-KES Document 31 Filed 05/03/19 Page 2 of 2 Page ID #:426




                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA


                          CIVIL MINUTES – GENERAL
 Case No.    SACV 19-00302 AG (KESx)            Date                        May 3, 2019
 Title       PRITISH VORA v. EQUIFAX INFORMATION SERVICES, LLC ET AL.


answers. See Loi Nguyen v. Durham Sch. Servs., L.P., 358 F. Supp. 3d 1056 (C.D. Cal. 2019). The
Court appreciates the thorough legal research Plaintiff has done in this case, but hopes the
case can proceed efficiently.

                                                                                          :   0
                                                     Initials of Preparer       mku




                                    CIVIL MINUTES – GENERAL
                                            Page 2 of 2
